Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2020 has been entered.

Response to Arguments 
Applicant arguments, see Remarks, filed August 10, 2020 with respect to claims 9-12 and 14-21 are moot in view of the examiner’s amendment.
Applicant arguments, with respect to the 101 rejection of claims 1-12 has been fully considered and are persuasive.  The 35 USC 101 of claims 1-12 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-12 has been withdrawn. 

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Eric Kent Registration No. 70,549 on February 25, 2021.
The application has been amended as follows: 
(Currently Amended) A method for providing an automated transportation service, the method comprising:
receiving, by a device of a transportation provider, a device identification (ID) of a particular user device of one or more user devices of a user and purchase information regarding a purchase, by the user via the particular user device, of one or more goods or services to be provided to the user using the automated transportation service;
sending, by the device of the transportation provider, the device ID of the particular user device to a central server;
receiving, by the device of the transportation provider from the central server, information regarding the particular user device;
determining, by the device of the transportation provider, a selected self-driving transportation vehicle based on the purchase information and the information regarding the particular user device; 
sending, by the device of the transportation provider, a vehicle ID of the selected self-driving transportation vehicle to the central server; 

controlling the selected self-driving transportation vehicle, by sending instructions to the  selected self-driving transportation vehicle, performing, via near field communication, a handshake procedure between the selected self-driving transportation vehicle and the particular user device to authenticate each other via the device ID and the vehicle ID; and
upon determining a successful completion of the handshake procedure, controlling the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, to navigate to a landing pad of the particular user device according to the near field communication after having navigated to the general location of the particular user device according to global positioning system signals.
(Currently amended) The method of claim 1, further comprising sending a tracking number associated with the transportation service to the central server from the device of the transportation provider, and wherein providing the transportation service to the user includes the selected self-driving transportation vehicle interacting with the particular user device to verify the particular user device using the tracking number.
self-driving transportation vehicle and the particular user device using the vehicle ID and the tracking number, a video confirmation of delivery, a failure protocol, or a combination thereof.

5. (Currently amended) The method of claim 4, wherein the failure protocol includes destroying goods, alerting the user, alerting law enforcement, alerting security guards, traveling to a 

(currently amended) The method of claim 1, wherein the selected self-driving transportation vehicle is selected from a group consisting of an unmanned vehicle
(Currently Amended) The method of claim 6, wherein the particular user device is the landing pad, and wherein determining the selected self-driving transportation vehicle includes determining a distance from a warehouse of the transportation provider to a delivery location indicated by the purchase information, comparing the distance to a threshold value, determining whether the drone is compatible with the 
(Currently Amended) The method of claim 7, wherein determining the selected transportation vehicle includes determining the selected self-driving transportation vehicle to correspond to the drone when the distance is less than the threshold value, when the drone is compatible with the 
9-12 and 14-21 (canceled)

a memory; and
a processor coupled to the memory and configured to:
	receive a device identification (ID) of a particular user device of one or more user devices of a user and purchase information regarding a purchase, by the user via the particular user device, of one or more goods or services to be provided to the user using the automated transportation service;
send the device ID of the particular user device to a central server;
send information regarding the particular user device;
determine a selected self-driving transportation vehicle based on the purchase information and the information regarding the particular user device; 
send a vehicle ID of the selected self-driving transportation vehicle to the central server; 
control the selected self-driving transportation vehicle, by sending instructions to the  selected self-driving transportation vehicle, to navigate to a general location of the particular user device according to global positioning system signals until the selected self-driving transportation vehicle  detects a near field communication signal of the particular user device; 
control the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, performing, via near field communication, a handshake procedure between the selected self-driving transportation vehicle and the particular user device to authenticate each other via the device ID and the vehicle ID; and

23. (New) The apparatus of claim 22, wherein the processor is further configured to send a tracking number associated with the transportation service to the central server from the device of the transportation provider, and wherein providing the transportation service to the user includes the selected self-driving transportation vehicle interacting with the particular user device to verify the particular user device using the tracking number.
24. (New) The apparatus of claim 23, wherein the processor is further configured to receive a security level that is associated with the transportation device, and wherein the transportation service is provided to the user according to the security level.
25. (New) The apparatus of claim 24, wherein the security level indicates a protocol selected from a group consisting of a near field communication (NFC) handshake between the selected self-driving transportation vehicle and the particular user device using the vehicle ID and the tracking number, a video confirmation of delivery, a failure protocol, or a combination thereof.
26. (New) The apparatus of claim 25, wherein the failure protocol includes destroying goods, alerting the user, alerting law enforcement, alerting security guards, traveling to a human operated vehicle, returning to base, or a combination thereof.

28. (New) The apparatus of claim 27, wherein determining the selected self-driving transportation vehicle includes determining the selected self-driving transportation vehicle to correspond to the drone when the distance is less than the threshold value, when the drone is compatible with the landing pad, and when the shipment satisfies the weight and size criteria.
29.	(New) A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to:
	receive a device identification (ID) of a particular user device of one or more user devices of a user and purchase information regarding a purchase, by the user via the particular user device, of one or more goods or services to be provided to the user using the automated transportation service;
send the device ID of the particular user device to a central server;

determine a selected self-driving transportation vehicle based on the purchase information and the information regarding the particular user device; 
send a vehicle ID of the selected self-driving transportation vehicle to the central server; 
control the selected self-driving transportation vehicle, by sending instructions to the  selected self-driving transportation vehicle, to navigate to a general location of the particular user device according to global positioning system signals until the selected self-driving transportation vehicle  detects a near field communication signal of the particular user device; 
control the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, performing, via near field communication, a handshake procedure between the selected self-driving transportation vehicle and the particular user device to authenticate each other via the device ID and the vehicle ID; and
upon determining a successful completion of the handshake procedure, control the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, to navigate to a landing pad of the particular user device according to the near field communication after having navigated to the general location of the particular user device according to global positioning system signals.
30. (New) The computer program product of claim 29, wherein the processor is further caused to:
	send a tracking number associated with the transportation service to the central server from the device of the transportation provider, wherein providing the transportation 
receive a security level that is associated with the transportation device, wherein the transportation service is provided to the user according to the security level, and wherein the security level indicates a protocol selected from a group consisting of a near field communication (NFC) handshake between the selected self-driving transportation vehicle and the particular user device using the vehicle ID and the tracking number, a video confirmation of delivery, a failure protocol, or a combination thereof.
31. (New) The computer program product of claim 30, wherein the failure protocol includes destroying goods, alerting the user, alerting law enforcement, alerting security guards, traveling to a human operated vehicle, returning to base, or a combination thereof.
32. (New) The computer program product of claim 29, wherein the selected self-driving transportation vehicle is selected from a group consisting of an unmanned vehicle, a taxi, and a drone, wherein the particular user device is the landing pad, and wherein determining the selected self-driving transportation vehicle includes determining a distance from a warehouse of the transportation provider to a delivery location indicated by the purchase information, comparing the distance to a threshold value, determining whether the drone is compatible with the landing pad based on the information regarding the particular user device, determining whether a shipment corresponding to the one or more goods or services satisfies weight and size criteria associated with the drone, or a combination thereof.


	Claims 1-8 and 22-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Stoman (U.S. Patent Application Publication No. 2018/0053139), Suzuki (U.S. Patent Application Publication No. 2018/0203465), Stuckman (U.S. Patent Application Publication No. 2015/0301150), Di Benedetto et al. (U.S. Patent Application Publication No. 2018/0111683) and Banerjee (U.S. Patent Application Publication No. 2018/0101173) as indicated in the May 14, 2020 final office action pages 12-27. 
The next closest prior art is “Vehicle Routing Problems for Drone Delivery” Published by IEEE transactions on systems, man and cybernetics in January 2017 discloses a method of delivering shipments using drones. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-8 and 22-33.
“controlling the selected self-driving transportation vehicle, by sending instructions to the selected self-driving transportation vehicle, to navigate to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628